Application by the Grievance Committee for the Second and Eleventh Judicial Districts, pursuant to statute (Judiciary Law § 90 [7]), (1) to institute a disciplinary proceeding in this court against Tom M. Vetrano, an attorney and counselor-at-law, who was admitted to practice by this court on April 2, 1952, based upon respondent’s substantial admissions under oath of acts of professional misconduct set forth in the order to show cause dated June 23, 1987; and (2) to suspend the respondent from the practice of law (pursuant to section 691.4 [L] of the rules governing the conduct of attorneys of this court [22 NYCRR 691.4 (l)]) pending the determination of this disciplinary proceeding.
And the respondent having failed to appear or oppose said motion, it is,
Ordered that the application is granted; the Grievance Committee for the Second and Eleventh Judicial Districts is authorized to institute and prosecute a disciplinary proceeding against Tom M. Vetrano, upon the charges set forth in the order to show cause dated June 23, 1987; and it is further,
Ordered that Robert H. Straus, Esq., Chief Counsel to the Grievance Committee for the Second and Eleventh Judicial *553Districts, 210 Joralemon Street, Brooklyn, New York, 11201, is hereby appointed as attorney for the petitioner in such proceeding; and it is further,
Ordered that, effective November 27, 1987, the respondent Tom M. Vetrano is hereby suspended from the practice of law, pending the further order of this court; and it is further,
Ordered that the said Tom M. Vetrano be and he hereby is commanded to desist and refrain: (1) from practicing law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the respondent Tom M. Vetrano shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys — a copy of such rules being annexed hereto and made a part hereof. Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.